                                                        USDCSDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT coµRT
SOUTHERN DISTRICT OF NEW YORK
                                                        DOC #: _ _--:-::+---l'-7"?1'"-
                                                        DATE rtLED: .·
 SIMO HOLDINGS INC.,

                Plaintiff,                              18-cv-5427 {JSR)

         -against-                                      ORDER

 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK {AMERICA), LTD.,

                Defendants.



JED S. RAKOFF, U.S.D.J.

       On October 16, 2019, the Court ordered plaintiff to explain

in       technical       detail          why,      notwithstanding             defendants'

representations, defendants are in plaintiff's view not complying
                                                                                                •
with   the    injunction.         ECF No.   282.       Plaintiff has       submitted its

brief,      ECF No.   287,   and defendants their response,                  ECF No.     292.

Based on the expert report submitted by defendants, ECF No. 293,

Exh.   A,    the Court is         tentatively of the view that defendants'

redesigned devices are no longer infringing. The Court, however,

grants plaintiff         leave      to   submit    a    competing expert         report by

November 27, 2019. If plaintiff does not submit such a report, the

Court will lift the injunction as to the infringing devices.

       SO ORDERED.

Dated:        New York, NY
                                                        ~&
              November   1.;2.,   2019                    JED S. RAKOFF, U.S.D.J.
